DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 & 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, limitation the response comprises a relationship between the first user and the second user in the step of populating family members of (i) the first family tree or (ii) the second family tree based on a response from at least one of (i) the first user or (ii) the second user, wherein the response comprises a relationship between the first user and the second user was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As disclosed in paragraph [0060] of the current application, the step of populating family members of (i) the first family tree or (ii) the second family tree based on a response from at least one of (i) the first user or (ii) the second user, wherein the response comprises a relationship between the first user and the second user was described. However, paragraph [0060] does not teach that the response comprises a relationship between the first user and the second user. 

Claims 9 & 16 include features analogous to claim 1. Claims 9 & 16 are rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9 & 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	Limitation the family tree (Page 25-Line 19) references to other items in the claims. It is unclear what item is being referenced;
2.	Limitations the relationship between the family members of the first user and the family members of the second user (Page 25-Lines 21[Wingdings font/0xE0]22) references to other items in the claims. It is unclear what item is being referenced;
3.	Limitation the family members (Page 26-Line 30) references to other items in the claims. It is unclear what item is being referenced;
4.	Limitation the determined degree of relationship between (i) the first user and the family members of the second user and (ii) the second user and the family members of the first user (Page 26-Lines 30[Wingdings font/0xE0]32) references to other items in the claim. It is unclear what item is being referenced;  
5.	Limitation the populated family tree (Page 26-Line 33) references to other items in the claims. It is unclear what item is being referenced;
6.	As recited at Line 17-Page 25[Wingdings font/0xE0]Line 25-Page 26, family members of the first family tree and second family tree are populated, wherein relationship between family members is determined (i.e., populating family members of (i) the first family tree or (ii) the second family tree based on a response from at least one of (i) the first user or (ii) the second user, wherein the response comprises a relationship between the first user and the second user, wherein the family tree is populated by; automatically determining the relationship between the family members of the first user and the family members of the second user using one or more relationship rules, wherein the relationship between the family members of the first user and the family members of the second user is determined by comparing the family information of the first user with the family information of the second user). 
The claim further recites the step of automatically filling the second family tree with common family members of the first family tree and the second family tree (Page 26-Lines 35[Wingdings font/0xE0]36).
In light of the claimed languages at Line 17-Page 25[Wingdings font/0xE0]Line 25-Page 26 as noted, if first family tree FT1 is populated with members A, B & C and second family tree FT2 is populated with members B, D & E, common member B was populated in both trees. It is unclear how the step of automatically filling the second family tree with common family members of the first family tree and the second family tree is processed when common member B was already populated;
7.	Limitation the marital status of the family members of at least one of the first user or the second user (Page 26-Lines 38[Wingdings font/0xE0]39) references to other items in the claims. It is unclear what item is being referenced.

Regarding claim 8, it is unclear whether the matrimony recommendation is generated using the machine learning model based on the marital status of the family members of at least one of the first user or the second user as recited in claim 1 or to the family members in the first family trees, if the family members in the family trees comprise at least one of (i) predetermined age (ii) unmarried marital status and (iii) opposite gender to unmarried family members of the family trees as recited in claim 8.
For at least the reasons as noted, feature as recited in claim 8 is considered as optional feature.

Claims 9 & 16 include features analogous to claim 1. Claims 9 & 16 are rejected for at least the reasons as noted with regard to claim 1.

Claim 15 includes features analogous to claim 8. Claim 15 is rejected for at least the reasons as noted with regard to claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKMAN et al. [US 2020/0257707 A1], hereinafter referred to as FOLKMAN, in view of HULET et al. [US 2014/0082568 A1], hereinafter referred to as HULET, and further in view of GANONG et al. [US 2017/0124385 A1] and AUSTIN et al. [US 2004/0128148 A1], hereinafter referred to as AUSTIN.

Regarding claims 1, 9 & 16, FOLKMAN teaches a system, the system comprising: a memory that stores a set of instructions (FOLKMAN, ¶ 0005); and a processor that executes the set of instructions (FOLKMAN, ¶ 0005) and is configured to perform a method of generating a matrimony recommendation using a machine learning model based on a populated family tree. The method as taught in FOLKMAN reads on claims 1, 9 & 16 as shown below.

CLAIMS  1, 9 & 16
A processor-implemented method for generating a matrimony recommendation using a machine learning model based on a populated family tree, the method comprising:
generating a user profile for at least one of (i) a first user or (ii) a second user, wherein the user profile comprises at least one of (i) a picture, (ii) an email, (iii) a first name, (iv) a last name, (v) a current location, (vi) a marital status, (vii) gender, (viii) a family name, (ix) a hometown, and (x) date of birth; 
obtaining family information of (i) the first user and the second user from, wherein the family information comprises at least one of family history, relationship information between family members, pictures, video or messages associated with the first user or the second user; 

generating a database using the family information associated with the first user and the second user; 

automatically generating (i) a first family tree using the family information associated with the first user, and (ii) a second family tree using the family information associated with the second user based on a pre-determined tree template; 

populating family members of (i) the first family tree or (ii) the second family tree based on a response from at least one of (i) the first user or (ii) the second user, 

wherein the response comprises a relationship between the first user and the second user, 
wherein the relationship between the family members of the first user and the family members of the second user is determined by comparing the family information of the first user with the family information of the second user; 
automatically determining a degree of relationship that comprises at least one of (i) a first degree of relationship, (ii) a second degree of relationship, or (iii) a third degree of relationship between the first user and the family members of the first user or the second user and the family members of the second user; and 
automatically populating the family members with the determined degree of relationship between (i) the first user and the family members of the second user and (ii) the second user and the family members of the first user; 
training the machine learning model using the populated family tree based on the response from at least one of the first user or the second user; and 
automatically filling the second family tree with common family members of the first family tree and the second family tree. 

FOLKMAN et al.
A method for generating a matrimony recommendation using a machine learning model based on a populated family tree, the method comprising:
user profiles of user A1 and B1 are generated (FOLKMAN, ¶ 0023), wherein the user profiles comprise first name, last name, gender, date of birth… (FOLKMAN, FIG. 1 & ¶¶ 0023 & 0049); 


familial information of user A1 and B1 are obtained (FOLKMAN, ¶¶ 0043[Wingdings font/0xE0]0044), wherein familial information comprises family history, e.g., mother, father, spouse & child (FOLKMAN, ¶ 0044) & relationship information between family members (FOLKMAN, ¶ 0019); 
a genealogical database using the family information associated with the first user and the second user is generated (FOLKMAN, ¶ 0021); 
family trees A & B are automatically generated using the familial information of user A1 and B1 as shown in FIG. 1 (FOLKMAN, ¶ 0023), wherein the family trees A & B are generated based on a tree format comprising points, lines and relationships (FOLKMAN, ¶ 0019); 
family members of family trees A & B are populated in cluster database based on a selecting from a user (FOLKMAN, ¶¶ 0026[Wingdings font/0xE0]0027), wherein the selection is from user A1 or B1 (FOLKMAN, ¶ 0023), 
wherein the selection includes a family member’s relationship between user A1 and B1 (FOLKMAN, ¶¶ 0017[Wingdings font/0xE0]0018), 
wherein relationship between the family members of user A1 and the family members of user B1 is determined by comparing the familial information of user A1 and user B1 (FOLKMAN, ¶¶ 0032[Wingdings font/0xE0]0033); 

a level of relationship including parent-child relationship between user A1 and the family members of user A is automatically determined (FOLKMAN, ¶ 0019 & 0032[Wingdings font/0xE0]0033); and 

the family members of users A1 & A2 are automatically populated with the determined parent-child relationship (FOLKMAN, ¶ 0019); 


the machine learning is trained using family trees A & B based on the selecting from the user (FOLKMAN, ¶¶ 0026[Wingdings font/0xE0]0027); and 
family tree B is automatically filled with common family member “Tree Person B13” of first family tree A and family tree B (FOLKMAN, ¶ 0023).

 
	FOLKMAN does not explicitly teach that a first user device associated with user A1 and a second user device associated with user A2 are used for obtaining family information and the family tree is populated by automatically determining the relationship between the family members of the first user and the family members of the second user using one or more relationship rules.
HULET teaches that each user is associated with a user device, e.g., a computer system, to manage his or her family tree (HULET, ¶¶ 0003[Wingdings font/0xE0]0004), wherein family tree is populated by automatically determining the relationship between the family members of the first user and the family members of the second user using one or more relationship rules, e.g., family tree 420 as shown in FIG. 4 is populated by automatically determining relationship between family members such as  “Eugen Jones” & “Marjorie Smith” of first user “Stephen Jones” and family members such as “Greg Jones” & “Michael Jones” of second user “Chris Jones” (HULET, ¶¶ 0031[Wingdings font/0xE0]0034).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in HULET in to FOLKMAN in order to manage the family tree.
FOLKMAN does not explicitly teach the step of processing a request from a new user to generate the matrimony recommendation using the machine learning model based on the marital status of the family members of at least one of the first user or the second user.
GANONG teaches that a family tree 2802 is created as shown in FIG. 28 (GANONG, ¶ 0199), wherein machine learning model is used (GANONG, ¶ 0280). GANONG further teaches that a request from a new user to generate the matrimony recommendation based on looks of the family members of at least one of the first user or the second user, e.g., a request for dating from a user, is processed based on looks of family members of a user as shown inf the family tree 2802 (GANONG, ¶ 0151).
AUSTIN teaches that a dating service is processed based on marital status of the members (AUSTIN, ¶ 0014).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GANONG & AUSTIN into FOLKMAN in order to manage a dating request.

Regarding claims 2, 10 & 17, FOLKMAN further teaches the step of generating a relationship path chart that comprises the relationship between each family member of at least one of the first user or the second user using the machine learning model (FOLKMAN, ¶ 0040).

Regarding claims 3 & 11, FOLKMAN further teaches that the pre-determined tree template comprises at least one of father name and age, mother name and age, siblings name and age, maternal father name and age, maternal mother name and age, paternal father name and age or paternal mother name or age (FOLKMAN, ¶ 0004).

Regarding claim 4, FOLKMAN further teaches that the pre-determined tree template determines the relationship between the first user and the second user (FOLKMAN, ¶¶ 0019 & 0024).

Regarding claim 5, FOLKMAN further teaches that the pre-determined tree template comprises a plurality of branches that expose the relationship between the first user and the second user (FOLKMAN, FIG. 1 & ¶ 0023[Wingdings font/0xE0]0024).

Regarding claims 7 & 14, HULET further discloses the step of determining mutual users by processing the first family tree associated with the first user or the second family tree associated with the second user (HULET, FIG. 4 & ¶ 0034).

Regarding claims 8 & 15, the feature as recited is optional feature. Therefore, whether FOLKMAN, HULET, GANONG & AUSTIN disclose the recited feature, claim 8 is unpatentable over FOLKMAN, HULET, GANONG & AUSTIN.

Regarding claims 8 & 15, GANON & AUSTIN further teaches the step of generating the matrimony recommendation to the family members in the first family trees, if the family members in the family trees comprise at least one of (i) predetermined age (ii) unmarried marital status and (iii) opposite gender to unmarried family members of the family trees (GANONG-¶ 0151 & AUSTIN-¶ 0014).

Regarding claim 12, FOLKMAN further teaches that the pre-determined tree template determines the relationship between the first user and the second user (FOLKMAN, ¶¶ 0019 & 0024), wherein the pre-determined tree template comprises a plurality of branches that expose the relationship between the first user and the second user (FOLKMAN, FIG. 1 & ¶ 0023[Wingdings font/0xE0]0024).

 Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKMAN et al. [US 2020/0257707 A1], hereinafter referred to as FOLKMAN, in view of HULET et al. [US 2014/0082568 A1], hereinafter referred to as HULET, and further in view of GANONG et al. [US 2017/0124385 A1], AUSTIN et al. [US 2004/0128148 A1], hereinafter referred to as AUSTIN, and PETERS [US 2012/0054190 A1].

Regarding claims 6 & 13, FOLKMAN, HULET, GANONG & AUSTIN do not explicitly teach the step of enabling the first user or the second user to invite at least one family friend to join a corresponding family tree friends column in at least one of the first family tree or the second family tree; and at least one relative to join corresponding family tree relative column in at least one of the first family tree or the second family tree.
PETERS teaches the step of enabling the first user or the second user to invite at least one family friend to join a corresponding family tree friends column in at least one of the first family tree or the second family tree; and at least one relative to join corresponding family tree relative column in at least one of the first family tree or the second family tree (PETERS, ¶¶ 0004, 0027, 0119 & 0122).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in PETERS into FOLKMAN, HULET, GANONG & AUSTIN in order to mange the family tree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            April 29, 2022